Citation Nr: 1523808	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-18 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee lateral instability status post left total knee replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.
 
In light of the favorable decision to reopen the claim for service connection for a right knee disability, the Board has characterized this claim as encompassing two components, as reflected on the title page.

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.

The issue of entitlement to service connection for a low back disability, claimed as secondary to the service-connected left knee lateral instability status post left total knee replacement, has been raised by the record in a June 2013 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee lateral instability status post left total knee replacement, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The August 1999 Board decision that denied service connection for a right knee disorder is final. 

2.  New evidence associated with the claims file since the Board's August 1999 denial, when considered in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability.


CONCLUSIONS OF LAW

1. The August 1999 Board decision that denied service connection for a right knee disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

 2.  As new and material evidence has been received, the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  Therefore, the August 1999 Board decision is final based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014). 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).
In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In the August 1999 decision, the Board denied service connection for a right knee disorder, in part, due to no current diagnosed disability.  Medical evidence associated with the claims file since that final Board decision includes a September 2012 VA examination report showing that the Veteran has been diagnosed with  arthritis of the knees.  As the new evidence relates to an unestablished fact necessary to substantiate the claim-that is a current disability, it is therefore also material, and the claim for service connection for a right knee disability is reopened. Shade v. Shinseki, 24 Vet. App. 110, 117 (2012).


ORDER

New and material evidence having been received, the claim for service connection for a right knee disability is reopened, and to this extent only the appeal is granted.


REMAND

Before addressing the merits of the Veteran's reopened claim for service connection for a right knee disability on appeal, the Board finds that additional development of the evidence is required.

In his June 2011 claim to reopen, the Veteran asserted that his right knee disability is related to his service-connected left knee lateral instability status post left total knee replacement.  In his June 2013 substantive appeal (via a VA form 9), the Veteran asserted that, as a result of his service-connected left knee disability, he is not walking correctly and is putting pressure on and favoring his right knee.  

The Veteran was afforded a September 2012 VA examination and nexus opinion that the Board finds fails to adequately address the issue on appeal.  In this regard, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

In the September 2012 VA examination report, the VA examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  However, the examiner failed to provide an opinion regarding aggravation.  Furthermore, his rationale that the Veteran had no history of right knee injury, his right knee symptoms started only about three years ago, and his current right knee condition is consistent with age, fails to address the secondary service connection theory of entitlement, and instead, addresses a negative nexus based on a direct service connection theory of entitlement. 

In light of the above, the Board finds that an additional examination is warranted. When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Moreover, prior to arranging for the Veteran to undergo further examination, an attempt should be made by the AOJ to obtain and associate with the claims file all outstanding VA records dated from March 2013 to the present.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the Veteran should be given another opportunity to provide information and/or evidence pertinent to the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA compliant notice letter pertaining to the issue of entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee lateral instability status post left total knee replacement.  

2.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claim on appeal that is not currently of record can be obtained.

3.  Obtain all pertinent VA medical since March 2013, following the procedures set forth in 38 C.F.R. § 3.159(c).

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's right knee disability.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner designated to examine the Veteran.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner must address the following:

(a) Identify all current right knee disabilities.

(b) Provide an opinion as to whether any right knee disability (to include arthritis diagnosed in the September 2012 VA examination) is at least as likely as not (50 percent or more probability) incurred in or aggravated by the Veteran's service.  The examiner must consider the Veteran's statements regarding the incurrence of knee injuries (see June 2013 substantive appeal), in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

(c) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any right knee disability is proximately due to or caused by the Veteran's service-connected service-connected left knee lateral instability status post left total knee replacement.  

(d) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any right knee disability is aggravated (increased in severity beyond the normal progress of the disorder) by the Veteran's service-connected service-connected left knee lateral instability status post left total knee replacement.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2014).

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  He/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  Then, readjudicate the claim for service connection for a right knee disability, to include as secondary to the service-connected left knee lateral instability status post left total knee replacement.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the case to the Board. 

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


